

116 S369 IS: Blue Ridge National Heritage Area Reauthorization Act of 2019
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 369IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Blue Ridge National Heritage Area.
	
 1.Short titleThis Act may be cited as the Blue Ridge National Heritage Area Reauthorization Act of 2019.
 2.Reauthorization of the Blue Ridge National Heritage areaSection 140 of the Department of the Interior and Related Agencies Appropriations Act, 2004 (54 U.S.C. 320101 note; Public Law 108–108; 117 Stat. 1280) is amended—
 (1)in subsection (i)(1), by striking $12,000,000 and inserting $14,000,000; and (2)in subsection (j), by striking the date and all that follows through of this section and inserting September 30, 2021.